Parker, C. J.
There is no privity between Mehitable Straw and the plaintiff. He does not derive the estate which he claims from hex’, nor appear „to hold any thing through any conveyance from hex’. She appeax’S to have been in possession of the land in questioxx, and to have brought an action of trespass against one of the defendants and Plumex*, who qxxitclaimed to them. It does not appear what title she set up. There is nothing to show that *115she was the tenant of the plaintiff. No presumption of such tenancy arises from the fact that he attended to and managed the suits which are mentioned in the case. On the contrary, the evidence tends to show that he acted as her agent. Whatever he did in that respect, it in no way connected him with the title.
The defendants in that suit set up as against her a title under a conveyance from her former husband, John Straw, to Joseph Oilley, and she contended that the deed was never delivered. That was the main question submitted to the jury, and she obtained a verdict and judgment.
But the plaintiff cannot avail himself of that verdict and judgment to estop the defendants from sotting up title against him, because he does not claim under her. If the judgment had been the other way, the defendants could not have availed themselves of it against the plaintiff in this action. It would be unjust therefore to permit it to be introduced against them. Estoppels are mutual.
But there is another reason. The question whether the deed had been delivered was not the matter in issue in that cause. The issue was whether the defendants had or had not committed a trespass upon the plaintiffs in that action. The other matter came up incidentally, and was tried. But the verdict and judgment do not settle that conclusively except for the purposes of that action; nor can that verdict and judgment be given in evidence to influence the determination of the jury in this action. When a verdict and judgment are evidence of the matter tried, they are conclusive of whatever is settled by the judgment. King v. Chase, 15 N. H. Rep. 9.
The plaintiff’s, title, being independent of the title of Mehitable Straw, whatever that was, he must sustain Ms right independently of any judgment which she obtained in asserting her title.

Verdict set aside.